*737Cross motion, insofar as it seeks an amendment of the notice of appeal, granted. Motion to dismiss appeal taken as of right granted and the appeal dismissed, with costs and $20 costs of motion, and cross motion insofar as it seeks leave to appeal dismissed, each upon the ground that the Appellate Division order granting a new trial, which is here sought to be reviewed, does not “necessarily affect” the final judgment as required by CPLR 5601 (subd [d]) and 5602 (subd [b], par 2, cl [ii]). (Long v Forest-Fehlhaber, 55 NY2d 154, 158; Miocic v Winters, 52 NY2d 896; Cohen and Karger, Powers of the New York Court of Appeals, § 79, p 344.)